United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 11-2697
                                  ___________

Michael E. McKinzy,                  *
                                     *
            Appellant,               *
                                     * Appeal from the United States
     v.                              * District Court for the
                                     * Western District of Missouri.
Union Pacific Railroad Company,      *
                                     *       [UNPUBLISHED]
            Appellee.                *
                                ___________

                            Submitted: January 6, 2012
                               Filed: January 9, 2012
                                ___________

Before MURPHY, ARNOLD, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

      Michael McKinzy appeals the district court’s1 adverse grant of summary
judgment in his employment-discrimination action. Upon careful de novo review, see
Tusing v. Des Moines Indep. Cmty. Sch. Dist., 639 F.3d 507, 514 (8th Cir. 2011)
(standard of review), we conclude summary judgment was proper for the reasons
given by the district court. Accordingly, we affirm. See 8th Cir. R. 47B.
                        ______________________________


      1
        The Honorable Greg Kays, United States District Judge for the Western
District of Missouri.